COURT OF APPEALS OF VIRGINIA


Present:    Chief Judge Moon, Senior Judges Cole and Duff


TARA K COAL COMPANY
AND
OLD REPUBLIC INSURANCE COMPANY                MEMORANDUM OPINION *
                                                  PER CURIAM
v.   Record No. 1327-95-3                      NOVEMBER 21, 1995

GLENN COLLIER


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
             (S. T. Mullins; Lucy G. Williams; Street, Street,
             Street, Scott & Bowman, on briefs), for appellants.

             (Susan D. Oglebay, on brief), for appellee.



     Tara K Coal Company and its insurer (hereinafter

collectively referred to as "employer") contend that the Workers'

Compensation Commission erred in finding that Glenn Collier's

sensorineural hearing loss qualifies as a compensable

occupational disease within the meaning of "disease" under the

Workers' Compensation Act ("the Act").    Upon reviewing the record

and the briefs of the parties, we conclude that this appeal is

without merit.   Accordingly, we summarily affirm the commission's

decision.   Rule 5A:27.
     The facts are not in dispute.    Collier worked as an

underground miner from 1977 through 1989.   During this time

period, he worked without hearing protection in an environment

which exposed him to significant noise.   Collier began to notice

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
a decline in his ability to hear over several years.    On June 16,

1994, he sought medical treatment from Dr. Jeffrey P. Robbins, an

otolaryngologist.   Dr. Robbins diagnosed a 31.25 decibel loss in

Collier's right ear and a 33.75 loss in his left ear.    Based upon

Collier's history and physical examination, Dr. Robbins concluded

that Collier's "medically significant high-frequency

sensorineural loss . . . resulted from 14 years of very

significant and unprotected industrial (coal mining) noise

exposure."   Dr. Roger D. Neal, who examined Collier at employer's

request, agreed with Dr. Robbins' opinions.
     Relying upon Collier's testimony and Dr. Robbins' opinions,

the commission found that Collier's sensorineural hearing loss

constituted a "disease" within the meaning of the Act.

Furthermore, the commission concluded that the uncontradicted

medical evidence provided clear and convincing proof that

Collier's hearing loss is compensable under Code § 65.2-401.

     In Piedmont Mfg. Co. v. East, 17 Va. App. 499, 503, 438
S.E.2d 769, 772 (1993), we defined "disease" as
          any deviation from or interruption of the
          normal structure or function of any part,
          organ, or system (or combination thereof) of
          the body that is manifested by a
          characteristic set of symptoms and signs and
          whose etiology, pathology, and prognosis may
          be known or unknown.


     "[T]he definition enunciated in Piedmont [has been

recognized by this Court] as the general and accepted meaning of

the term 'disease,' a term which is presumed to be known by the



                                 2
legislature and is employed by it without restriction in Code

§§ 65.2-400 and 65.2-401."   Perdue Farms, Inc. v. McCutchan, 21
Va. App. 65, 68, 461 S.E.2d 431, 435 (1995).

     Sensorineural hearing loss is defined as "hearing loss due

to a defect in the inner ear or the acoustic nerve."     Dorland's

Illustrated Medical Dictionary 583 (26th ed. 1985).    Using this

general medical definition of sensorineural hearing loss, as we

did for carpal tunnel syndrome in Perdue, we find that it places

Collier's condition within the definition of disease set forth in
Piedmont and approved of in Perdue. 1

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.   R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).    This

Court must uphold the commission's factual findings if supported

by credible evidence.   James v. Capitol Steel Constr. Co., 8 Va.

App. 512, 515, 382 S.E.2d 487, 488 (1989).

     As in Perdue, Collier's condition did not present as an

obvious, sudden, mechanical or structural change in his body.

Rather, credible evidence supports the commission's finding that

Collier's sensorineural hearing loss is a condition characterized

as a "disease" within the meaning of the Act.

     Accordingly, we affirm the commission's decision.

                                         Affirmed.

     1
      Dr. Robbins agreed that Collier's sensorineural hearing
loss qualifies as a disease under the Piedmont definition.




                                 3